UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1100


JIMMY DANH; LUONG THI LY,

                Plaintiffs - Appellants,

          v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-01636-JKB)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Borison, LEGG LAW FIRM, LLC, Frederick, Maryland, for
Appellants.     Edward  Hutchinson  Robbins,  Jr.,   Derek  P.
Roussillon, MILES & STOCKBRIDGE P.C., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jimmy       Danh   and   Luong      Thi   Ly    appeal        the   district

court’s orders granting summary judgment in favor of the Federal

National Mortgage Association (“Fannie Mae”) and awarding Fannie

Mae   judgment      in    the   amount    of    $33,726.16,        plus    court   costs,

post-judgment interest, and attorneys’ fees and expenses.                                On

appeal, Appellants assert that Fannie Mae’s claims were barred

by res judicata and the Rooker-Feldman * doctrine.                        Because Fannie

Mae’s     counter-claims        are   distinct     from      those    raised       in   the

parties’ prior state action and were not litigated in any prior

proceeding,      we      affirm   the     district       court’s      judgment.         We

dispense     with        oral   argument       because      the    facts     and    legal

contentions      are     adequately      presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




      *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                           2